UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 18, 2014 Date of Report (Date of earliest event reported) AvWorks Aviation Corp. (Exact name of registrant as specified in its charter) Florida 000-51159 98-0427526 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Suite 415 Davie, Florida (Address of principal executive offices) (Zip Code) (954) 792-8450 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT SECTION 5.03 - AMENDMENTS TO ARTICLES OF INCORPORATION On March 13, 2014, AvWorks Aviation Corp., a Florida corporation (the "Company" or the “Registrant”) announced that its Board of Directors approved a resolution cancelling the 30:1 reverse split of its common stock per the 14C Information Statement filed with the Securities and Exchange Commission on February 11, 2014. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01 -FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AvWorks Aviation Corp. DATE: March 18, 2014 By: /s/ Dror Svorai Name: Dror Svorai Title:
